DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to preliminary filing on 09/28/2020.
Claims 1- 5, 21, 26-33, 35, 36, 38, and 41-43 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 21, 26, 28-32, 35, 36, 38, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Ericsson; “Lossless intra-system handover with 5G –CN” R2-1704231, (2010627) in view of Samsung: “support of inter-system  inter-RAT handover between NR and E-UTRA.” R3-172220.
Regarding claim 1,  Ericsson  discloses a switching method, comprising:
sending, by a first access network device, a tunnel setup request message to a second access network device (Figure 2 and page 2, 3. Discussion, bottom paragraph: “The source NR node sends an ‘HANDOVER REQUEST’ and asks the target LTE-5G-CN node to establish a GTP tunnel to operate the downlink data forwarding"), [in response to switching of a terminal device from a first control plane core network device to a second control plane core network device];
receiving, by the first access network device, information of a data tunnel established by the second access network device according to the tunnel setup request message (Figure 2 and page 2, 3. Discussion, bottom paragraph: "If the target LTE-5G-CN node accepts, it indicates in the ‘HANDOVER REQUEST ACK’ message the GTP tunnel endpoint where the data should be forwarded");
and sending, by the first access network device, the information of the data tunnel to the terminal device (Figure 2 and page 2, 3. Discussion, bottom paragraph: "Access information (e.g., RACH configuration) for the target cell is provided in the HO command to enable the UE to access the target cell”), wherein the information of the data tunnel is used for data transmission between the terminal device and a user plane core network device (Figure 2 and page 2, 3. Discussion, bottom paragraph: "2a GTP tunnel to operate the downlink data forwarding”, wherein it is implicit that the Downlink data comes from the core network user plane). 
Ericsson  discloses sending and receiving information of data tunnel between access network devices, but does expressly disclose in response to switching of a terminal device from a first control plane core network device to a second control plane core network device.
However, Samsung discloses inter-RAT handoffs in combination with inter-system handoff (Samsung, page 2, second paragraph, “inter-system inter-RAT handover”)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Ericsson with the mechanisms of Samsung  to include inter-system handoffs as taught by Samsung in the teachings of Ericsson for the purpose of maintaining continuous and efficient communications as the user is moving out of an area covered by a source cell and entering the area of a target cell.
Regarding claim 2,  Ericsson discloses the method f claim 1, wherein the data tunnel [[is]]comprises a tunnel between the first access network device and the second access network device, the tunnel setup request message carries an identification of the first access network device, and the information of the data tunnel comprises an identification of the data tunnel, one or more configuration parameters of the data tunnel, or the identification of the data tunnel and the one or more configuration parameters of the data tunnel (Figure 2 and page 2, 3. Discussion, last paragraph: "The source NR node sends an ‘HANDOVER REQUEST and asks the target LTE-5G-CN node to establish a GTP tunnel to operate the downlink data forwarding").
Regarding claim 3,  Ericsson discloses the method f claim 2, wherein the identification of the data tunnel [[is]] comprises an identification of the second access network device (Figure 2 and page 2, 3. Discussion, last paragraph: "The source NR node sends an ‘HANDOVER REQUEST and asks the target LTE-5G-CN node to establish a GTP tunnel to operate the downlink data forwarding").
Page 3 of 11 Regarding claim 5,  Ericsson discloses the method of claim 2, further comprising: receiving, by the first access network device, downlink data sent by the user plane core network device; and sending, by the first access network device, the downlink data to the second access network device through the data tunnel, wherein the downlink data is sent by the second access network device to the terminal device (Figure 2 and page 2, 3. Discussion, bottom paragraph: "2a GTP tunnel to operate the downlink data forwarding”, wherein it is implicit that the Downlink data comes from the core network user plane).
6-20. (Cancelled)
Claim 21 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Ericsson, Figure 1: “Source LTE eNB”).
22-25. (Cancelled)
Claim 26 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Regarding claim 28,  Ericsson discloses the access network device claim 21, wherein before the terminal device completes the switching, the terminal device accesses the first control plane core network device through the first access network device; and after the terminal device completes the switching, the terminal device accesses the second control plane core network device through the second access network device  (Figure 2 and page 2, 3. Discussion, bottom paragraph: "If the target LTE-5G-CN node accepts, it indicates in the ‘HANDOVER REQUEST ACK’ message the GTP tunnel endpoint where the data should be forwarded").
Regarding claim 29,  Ericsson discloses the access network device claim 21, wherein the first control plane core network device and the second control plane core network device are core network devices in different communication systems or different core network devices in a same communication system (Figure 2 and page 2, 3. Discussion, bottom paragraph: “The source NR node sends an ‘HANDOVER REQUEST’ and asks the target LTE-5G-CN node to establish a GTP tunnel to operate the downlink data forwarding") .
Claim 30 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Ericsson, Figure 1: “UE”).
Claim 31 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 32 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
34. (Cancelled)
Claim 35 contains subject matter similar to claim 28, and thus, is rejected under similar rationale.
Claim 36 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
37. (Cancelled)
Claim 38 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
39-40. (Cancelled)
Claim 42 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 43 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Allowable Subject Matter
Claims 4, 27, 33, and 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4, 27, 33, and 41 would be allowable because the closest prior art Ericsson discloses the source NR node sends an ‘HANDOVER REQUEST’ and asks the target LTE-5G-CN node to establish a GTP tunnel to operate the downlink data forwarding, and Samsung discloses inter-system and inter-RAT handoffs, but the closest prior art either alone or in combination, fail to anticipate or render obvious a method of receiving, by the first access network device, uplink data sent by the terminal device, from the second access network device through the data tunnel; and sending, by the first access network device, the uplink data to the user plane (claim 4); the access network device, wherein the identification of the user plane core network device, or the identification of the data tunnel, or the identification of the user plane core network device and the identification of the data tunnel being used to send uplink data of the terminal device to the user plane core network device (claim 27); the access network device further comprising: wherein: a second receiving unit, the transceiver is further configured to receive uplink data sent by the terminal device; and a second sending unit, the transceiver is further configured to forward the uplink data to the first access network device through the data tunnel (claim 33); and the access network device, wherein: Page 7 of 11the transceiver is further configured to receive uplink data sent by the terminal device; and the transceiver is further configured to send the uplink data to the user plane core network device through the data tunnel  (claim 41),  as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644